Andrews, J.
The attestation clause of the will does not state that either of the witnesses signed the will at the request of the testator, and there was-no proof that the testator requested the witnesses to sign. Only one witness was examined at the probate; the absence of the others was not accounted for, and there was no proof as to the handwriting of such absent witnesses. It is evident, therefore, that the will was neither executed nor proved in the manner required by the laws of this state, and I am of the opinion that the mere recording of the will, and of the proceedings taken for its probate, does not, either under section 2703 of the Code, or under the act of 1864, as amended in 1872 and 1878, make the will valid and effectual to pass the title of real property located in this state. Compare Bromley v. Miller, 2 Thomp. & C. 575. The motion to compel the purchaser to take title must therefore be denied, with $10 costs, the 10 per cent, and auctioneer’s fees must be repaid, and the purchaser must be reimbursed for his expenses in searching the title. The order will be settled on notice.